United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT



                                  ______________

                                  No. 96-4140WM
                                  ______________


United States of America,                 *
                                          *
             Appellee,                    *
                                          * On Appeal from the United
      v.                                  * States District Court for
                                          * the Western District of
Donald Lee Baxter, Jr.,                   * Missouri.
                                          *
             Appellant.                   *
                                    ___________

                            Submitted: October 1, 1997
                                Filed: October 27, 1997
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, HANSEN and MURPHY, Circuit
      Judges.
                          ___________

RICHARD S. ARNOLD, Chief Judge.

      Jose Jesus Varela, Donald Lee Baxter, Jr., Loreto Romero, and Erasmo Lajam
were arrested at a Kansas City, Missouri train station after they drove there to meet a
confidential informant whom Baxter and Romero had hired to transport cocaine from
California, and Baxter took possession of the informant's suitcase containing the
cocaine. The approximate gross weight of the cocaine was 21.28 kilograms. All four
were charged with conspiring to possess five or more kilograms of cocaine with intent
to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 846; and with
aiding and abetting each other in attempting to possess five or more kilograms of
cocaine with intent to distribute, in violation of sections 841(a)(1) and (b)(1)(A), 846,
and 18 U.S.C. § 2. Baxter pleaded guilty to the conspiracy count. In this appeal,
Baxter challenges the District Court's1 refusal to allow him to withdraw his guilty plea.
We affirm.

       Baxter argues that counsel had advised him he would receive only a 15-year
sentence by pleading guilty (he ultimately was sentenced to 292 months’
imprisonment); that he had spoken with counsel for only five minutes before signing
the plea agreement, and had not read the agreement in detail or understood it; and that
he thus had been confused about the nature of his agreement and the sentence he would
receive.

       At his plea hearing, however, Baxter told the Court he wanted to plead guilty and
understood the range of imprisonment; agreed he was guilty of the charged offense, and
understood he did not have to plead guilty; acknowledged he had read and signed the
plea agreement, and had understood it prior to signing it; and twice acknowledged he
could not withdraw his guilty plea on the basis of the sentence the Court would
ultimately impose under the Guidelines. Baxter also confirmed he had not been
threatened or coerced into pleading guilty, he was entering his guilty plea freely and
voluntarily, and he was satisfied with counsel. The Court informed Baxter of the
constitutional rights he was waiving by pleading guilty, and admonished him before
accepting his plea that he could not withdraw his guilty plea because of an asserted lack
of understanding.



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-
        The District Court did not abuse its discretion in denying Baxter permission to
withdraw his guilty plea. See Fed. R. Crim. P. 32(e); United States v. Wicker, 80 F.3d
263, 266 (8th Cir. 1996) (defendant bears burden of showing “fair and just reason” to
withdraw his guilty plea); United States v. Burney, 75 F.3d 442, 445 (8th Cir. 1996)
(defendant&s misapprehension of application of Guidelines is not fair and just reason
so long as defendant was told range of potential punishment and that Guidelines would
be applied); United States v. Newson, 46 F.3d 730, 732 (8th Cir. 1995) (where court
fully informed defendant of rights he was waiving, and defendant&s plea-hearing
representations support finding that he knowingly and voluntarily pleaded guilty and
acknowledged committing crime, occasion for setting aside guilty plea should seldom
arise).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-